DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/14/2022 has been entered. The applicant has amended the claims 2-5, 7, 9 and 11-17. Claims 1-7, 9 and 11-17 are pending.

Response to Arguments
Applicant’s arguments filed on 3/14/2022 with respect to the rejection of claims 1 and 6 have been fully considered. Further search revealed prior arts: James et al. (US 20130201553), Gwynn et al. (US 20130132006), Hing et al. (US 20120044342) and Atwood et al. (US 5364790) made in record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the limitations of independent claims. Therefore, the arguments are persuasive, and the rejection has been withdrawn.

Reasons for Allowance
Claims 1-7, 9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 6 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a slide-holder, a tray with a plurality of slides, a receiving space of a slide-holder fixation arrangement in a first position; registration means of the slide-holder and  slide-holder registration points of the slide-holder, processing a first slide of the plurality of slides; moving the slide-holder to a second position; in the second position of the slide-holder arrangement and interacting with slide-holder registration points of the slide-holder, processing a second slide of the plurality of slides; wherein, based on the interaction, a mechanical registration of each slide in relation to an imaging system is provided; 5Serial No.: 16/463,636wherein the slide-holder registration points are provided as bi-functional registration points, wherein the interacting portions, in addition to the mechanical registration, provide visible markers in images of the respective slides, and wherein each of said slide processing steps comprises: - acquiring an image of the slide and of a visible marker provided by the interacting portions, visible marker in the acquired image, and performing an optical registration with the tray basis of the image (claim 1); a digital pathology system comprising a slide-holder and an image detection arrangement, the slide-holder comprising: a tray basis; a plurality of mounting means; and7Serial No.: 16/463,636 Art Unit: 2872a plurality of slide-holder registration points; wherein the tray basis is configured to carry a plurality of slides to be imaged by the digital pathology system, for which the tray basis provides a plurality of slide-receiving positions; wherein the plurality of mounting means are arranged on the tray basis to mount the plurality of slides on the tray basis in a plurality of slide-receiving positions to image each slide in a separate imaging position; wherein the slide-holder registration points, a plurality of interacting portions with a digital pathology system for each of the imaging positions, wherein the slide-holder registration points are provided as bi-functional registration points, wherein the interacting portions, in addition to the mechanical registration, are provided as visible markers in images of the respective slides, an image detection arrangement arranged to acquire said images of the respective slides and of the respective visible markers, and wherein the system is further arranged to perform an optical registration with the tray basis of each image of each respective slide acquired using the image detection arrangement, identifying the visible markers in the images and using these identified markers as reference points in the optical registration (claim 6); the prior art fails to teach, or reasonably suggest, in the first position, registration means of the slide-holder fixation arrangement are mechanically interacting with interacting portions of slide-holder registration points of the slide-holder; in the second position registration means of the slide-holder fixation arrangement are mechanically interacting with second slide-holder registration points of the slide-holder; identifying the visible marker in the acquired image, and performing an optical registration with the tray basis of the image, using the identified marker as reference point (claim 1); the slide-holder registration points comprise a plurality of interacting portions that provide a mechanical registration of the tray basis, a visible markers in images of the respective slides, wherein the system comprises an image detection arrangement arranged to acquire said images of the respective slides and of the respective visible markers, and wherein the system is further arranged to perform an optical registration by identifying the visible markers in the images and using these identified markers as reference points in the optical registration (claim 6); in combination of the other limitations of the claims 1 and 6.
Dependent claims 2-5 are also allowed due to their dependencies on independent claim 1 and dependent claims 7, 9, 11-17 are also allowed due to their dependencies on independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872